Exhibit 10.1

AMENDMENT NO. 1 TO

LVB ACQUISITION, INC.

MANAGEMENT EQUITY INCENTIVE PLAN

Adopted December 31, 2010 (the “Effective Date”)

Section 4 of the LVB Acquisition, Inc. Management Equity Incentive Plan (the
“Plan”) shall hereby be amended by deleting the first sentence of the preamble
paragraph of Section 4 in its entirety and replacing it with the following:

Subject to adjustment as provided in Section 4.13 hereof, the Board may grant to
Participants Options to purchase shares of Common Stock of the Company that, in
the aggregate, do not exceed 38,520,000 shares of Common Stock for all Plan
Participants.